DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/19 and 12/14/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stojanovski et al (US 2020/0015128).
As to claim 28, Stojanovski et al teaches a user Equipment (figure 5) comprising: a controller (element 504) that:
triggers a core network change from a 5G System (5GS) to an Evolved Packet System (EPS) (step 30, the UE performs a 5GS to EPS inter-system change using handover or redirection), in a case that the UE receives information indicating a support of emergency service via the EPS from an Access and Mobility Management Function (AMF) (paragraph 19, in another example, the UE detects an emergency session request (e.g., internet protocol multimedia subsystem (IMS) emergency session 
establishes an emergency connection via the EPS after the core network change (step 310, the UE generates a message to establish the call).
As to claim 29, Stojanski further discloses a method recite limitation substantially similar to the claim 28. Therefore, these claim was rejected for similar reasons as stated above.
Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2020/0068481).
As to claim 28, Stojanovski et al teaches a user Equipment (figure 15, element 100) comprising: a controller (element 120) that:
triggers a core network change from a 5G System (5GS) to an Evolved Packet System (EPS) (paragraph 165, a procedure in which a UE is first served by a 5G system and then served by an EPS by moving from the 5G system to the EPS), in a case that the UE receives information indicating a support of emergency service via the EPS from an Access and Mobility Management Function (AMF) (paragraphs 140, the priority criterion may mean that it has high priority compared to the establishment cause value of at least one of emergency, mt-Access, mo-Signalling, mo-Data, 
establishes an emergency connection via the EPS after the core network change (step 1418, PDN connection establishment).
As to claim 29, Kim further discloses a method recite limitation substantially similar to the claim 28. Therefore, these claim was rejected for similar reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	February 23, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642